Citation Nr: 1509005	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 laminectomy (except for period when a temporary total rating was in effect).

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity, associated with the service-connected lumbar spine disability.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, associated with the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO), New York, New York, and Montgomery Alabama, respectively.  In the July 2007 decision the RO granted an increased (20 percent) disability rating for degenerative disc disease of the lumbosacral spine with herniated nucleus pulposus at L5-S1 with spinal stenosis, effective January 23, 2007.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's claims.   

In August 2012, the agency of original jurisdiction granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 30 percent and 20 percent disability ratings, respectively.  An effective date of October 1, 2011, was assigned for the grant of service connection for peripheral neuropathy of the right lower extremity, and an effective date of October 2, 2011, was assigned for the grant of service connection for peripheral neuropathy of the left lower extremity.  These determinations are also on appeal as part of the underlying claim for increased rating for the service-connected back disability.  As such, they are included on the title page of this decision. 

This matter was previously before the Board in April 2014 at which time it was remanded for additional development.  It is now returned to the Board.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the April 2014 Board remand, the Veteran received a VA examination of his back in November, 2014.  Also in November, 2014, the RO issued a supplemental statement of the case (SSOC) denying the Veteran entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 laminectomy.  

On December 9, 2014, the Veteran submitted a supplemental statement in response to the SSOC stating that his back issue is getting worse and that he is dealing with new pain.  The Veteran outlined numerous symptoms, and stated that his VA chiropractor, as well as his VA C&P examiner, stated that the Veteran may be suffering from nerve damage as a result of his previous back surgery.  The Veteran requested an MRI in order to gain more evidence regarding the condition of his back.  Further, the Veteran stated he was currently being seen by a VA chiropractor, as well as a physical therapist.  It is unclear from the record whether the physical therapist is VA affiliated, or private.  

On December 23, 2014, the Veteran contacted the VA via telephone and reported that he will be providing additional evidence from a primary care physician and information regarding nerve test results, which were pending at that time.  The Veteran also stated he would submit evidence from his chiropractor as well as his physical therapist.  

On January 27, 2015, the Veteran submitted an additional statement, alleging changes in his back condition that he believed would explain why he is dealing with new back issues.  The Veteran again stated that he has new back pain.  Enclosed with the letter was a letter from the Veteran's primary care provider at the VAMC Augusta, Georgia, outlining changes in the Veteran's current back condition.  The letter from the primary care provider is dated January 8, 2015, and states that the results from the Veteran's MRI show post wide resection laminectomy changes at L4 level, mild thickening and clumping of the right greater than the left nerve roots of cauda equine which may represent mild arachnoiditis, broad-based posterior disc protrusion at L4-L5 level with central annular fissure, associated mild to moderate neuroforaminal stenosis, and central disc protrusion at L5-S1 level with mild narrowing of the right lateral recess.  

Given that there is now new evidence of a possible worse back disability, which was not of record when the November 2014 VA examiner reviewed the Veteran's file, a new examination and opinion considering the additional evidence is needed.  38 C.F.R. § 3.159(c)(4) (2013).

Additionally, the Veteran has submitted significant evidence, in the form of two letters, that his symptoms have gotten worse since his November 2014 examination.  Consequently, the Veteran's new examination and opinion must also consider this evidence in determining the current severity of the Veteran's back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The most recent VA treatment records in the virtual claims file are dated October 29, 2012.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all the Veteran's VA treatment records dated from October 29, 2012 to present.  Special emphasis should be made on obtaining records from VAMC Augusta, Georgia, as well as the Veteran's VA chiropractor and VA physical therapist, if applicable.

2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his back disability which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. When the above action has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his back disability and associated neuropathy of the lower extremities.  Specifically, the orthopedic and neurologic manifestations must be examined.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  That review should include the January 2015 MRI results.

4. Then readjudicate the Veteran's back claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




